


EXHIBIT 10.1








June 27, 2013






Mr. Carl E. Will                    PERSONAL AND CONFIDENTIAL
[address redacted]






Re:     Offer of Employment: Chief Commercial Officer


Dear Carl:


On behalf of Applied Industrial Technologies, Inc. (“Applied”), I am pleased to
present you with these proposed terms of your employment with Applied,
commencing effective on July 22 or such earlier date in July as is determined by
mutual agreement (the “Hire Date”):


1.
Position. The Board of Directors will elect you Chief Commercial Officer. This
is an executive officer position reporting directly to me.



2.
Base Salary. As is the case with all Applied officers, compensation and benefits
are set by the Board's Executive Organization & Compensation Committee (the
“Committee”). Under current procedures, the Committee reviews annual base
salaries in August, with any adjustment retroactive to July 1. Your starting
annual base salary will be $400,000, and it is anticipated your next merit
review would be effective July 1, 2014.



3.
2014 Annual Incentive. The Committee will designate you a participant in the
Management Incentive Plan for the fiscal year ending June 30, 2014. The plan
will provide for incentive payments based on the achievement of fiscal year
goals, with payments, if any, distributed in August following the release of
fiscal year-end audited financial results.



For fiscal 2014, your target incentive percentage will be 60% of your base
salary, giving you a target incentive payment, if all target goals are met, of
$240,000.


4.
Long-Term Incentive Awards. You will be eligible for awards under Applied's
Long-Term Performance Plan. Your targeted long-term incentive value for fiscal
2014 will be $400,000. In recent years, the Committee has awarded long-term
incentive value to the executive officers through a combination of three-year
performance shares, restricted stock units, and stock-settled stock appreciation
rights. The programs are approved by the Committee annually, typically in
August, and there is no guarantee that the long-term incentive vehicles or your
targeted long-term incentive value will remain unchanged.







--------------------------------------------------------------------------------




5.
Severance Agreement. The Committee will provide you an executive severance
agreement, which will provide you a severance benefit if your employment with
Applied is terminated either by you “for good reason” or by Applied “without
cause.” The executive severance agreement will expire on the first anniversary
of the Hire Date. The benefit provided is an amount equal to your base salary
for the lesser of six months or the period remaining until the first anniversary
of the Hire Date.



6.
Change in Control Agreement. You will also receive a change-in-control
agreement. This agreement will provide that if, within two years following a
change in control of Applied, your employment with Applied is terminated either
by you “for good reason” or by Applied “without cause”, then you will receive a
severance payment equal to one and one-half times your total compensation (base
salary plus your targeted annual incentive pay), plus one and one-half years of
continued benefits. You will not be entitled to payment under the executive
severance agreement referenced in section 5, above, if you receive payment under
the change in control agreement.



7.
Key Executive Restoration Plan. You will be designated a participant in
Applied's Key Executive Restoration Plan (the “KERP”). The plan is a
non-qualified defined contribution arrangement under which Applied will
contribute to a retirement account in your name (a) 8 percent of your calendar
year pay (base salary plus annual incentive pay), minus (b) the amount of
company contributions (both matching and profit sharing) made to the Retirement
Savings Plan for the same period, as described below. Pursuant to the KERP, the
account will vest 50% after three years of service, another 25% after four
years, and will be fully vested after five years of service with Applied.



8.
Other Executive Plans and Programs. As an Applied officer, you will be eligible
to participate in the following executive plans and programs, during the periods
such plans and programs are continued by Applied and as the same may be amended
from time to time, on the same basis as other Applied officers:



a.
Executive life insurance program;

b.
Long-term disability program; and

c.
Deferred Compensation Plan.



Neither a company car nor an automobile allowance is provided, but Applied will
reimburse you for business mileage pursuant to company policy. Country club
memberships are not included.
  
9.
Vacation. Company policy currently provides officers five weeks' vacation per
calendar year. For calendar 2013, your vacation eligibility will be prorated
based on your Hire Date.



10.
Other Associate Benefits. Among the normal benefits available to Applied
employees are the following:



a.
Health Care Program. We offer health care options currently administered by
Anthem, and dental coverage administered by CIGNA. Because you become eligible
for these benefits only after a waiting period, Applied will reimburse you for
interim COBRA costs.





--------------------------------------------------------------------------------






b.
Retirement Savings Plan. Applied's section 401(k) plan provides for compensation
deferral and a company match in Applied stock with respect to the first 6% of
compensation deferred. A variety of investment options are available. The
company match ranges from a minimum of 25% to a maximum of 100% per quarter
based on Applied achieving certain net income hurdles. Applied also makes annual
profit sharing contributions depending on Applied's profitability during the
previous fiscal year. The company match and profit sharing contributions vest
under the plan at the rate of 25% for each year of your employment with Applied.



c.
Supplemental Defined Contribution Plan (the “Shadow Plan”). Highly compensated
associates are eligible for the Shadow Plan, a non-qualified plan maintained in
conjunction with the Retirement Savings Plan. The Shadow Plan provides you a
vehicle for saving on a tax-deferred basis even if the tax laws limit the amount
of contributions you can make to the Retirement Savings Plan.



11.
Your Covenants.



a.
Noncompetition Covenant. During your employment and the two-year period
following the date of termination of your relationships with Applied and its
affiliates as an officer or employee, you covenant and agree that you will not,
directly or indirectly, with or through another individual or organization,



(i)
whether as a shareholder (other than as the holder of less than 1% of the
outstanding shares of a publicly held company), partner, member, director,
officer, employee, agent or consultant, or in any other capacity, in competition
with Applied or any of its affiliates, anywhere within the United States,
Canada, Mexico, Australia, New Zealand, Singapore, or any other nation in which
Applied or its affiliates hereafter conducts business, (a) distribute products
that are the same or similar to products sold, designed, or distributed by
Applied or any of its affiliates during the 12-month period preceding the date
of termination of your relationships with Applied and its affiliates as an
officer or employee, or (b) provide services that are the same or similar to
services provided by Applied or any of its affiliates during the 12-month period
preceding the date of termination of your relationships with Applied and its
affiliates as an officer or employee; or



(ii)
except with the prior written consent of Applied's Board of Directors, assume a
position as a shareholder (other than as the holder of less than 1% of the
outstanding shares of a publicly held company), partner, member, director,
officer, employee, agent or consultant, or in any other capacity, with any of
the following Applied product suppliers (or their affiliates): Baldor Electric,
Eaton, Rexnord, SKF, and Timken.



b.
Nonsolicitation Covenant. During your employment and the two-year period
following the date of termination of your relationships with Applied and its
affiliates as an officer or employee, you covenant and agree that you will not,
directly or indirectly, with or through another individual or organization,
induce, solicit or assist or facilitate the inducement or solicitation by any
third person of





--------------------------------------------------------------------------------




any employee, officer, agent, or representative of Applied to terminate his or
her relationship with Applied or in any other way interfere with Applied's
relationship with its employees, officers, agents, and representatives.


c.
Confidential Information. During your employment and the five-year period
following the date of termination of your relationships with Applied and its
affiliates as an officer or employee, you covenant and agree to keep
confidential and not disclose to others information relating to Applied or any
of its affiliates, or their respective businesses, including, but not limited
to, information regarding (i) customers or potential customers; (ii) vendors or
suppliers; (iii) pricing structure and profit margins; (iv) business plans and
strategies; (v) employees and payroll policies; (vi) computer systems; (vii)
facilities or properties; and (viii) other proprietary, confidential or secret
information relating to Applied or any of its affiliates (“Confidential
Information”). You shall use all reasonable care to protect, and prevent
unauthorized disclosure of, any Confidential Information unless such information
(a) is now or becomes generally known or available to the public without any
violation of this agreement; or (b) is required to be disclosed by applicable
law or court or governmental order.

        
d.
Remedies; Severability. You acknowledge that a breach of your covenants in this
Section 11 would result in irreparable injury to Applied for which monetary
damages alone would not be an adequate remedy. Therefore, you consent to the
issuance of injunctive relief in the event of a breach of your covenants, in
addition to any other remedies to which Applied may be entitled at law or in
equity. In addition, if any provision of this Section 11 or the application of
any provision to any person or circumstances shall be held to be excessively
broad including without limitation, as to time, geographic area, or scope of
activity, that provision shall be construed by limiting and reducing it so as to
be enforceable to the maximum extent allowed by applicable law.



12. Your Representations. You represent to Applied that (a) entering into an
employment relationship with Applied will not violate any provision of or result
in a breach under any agreement to which you are a party or by which you are
bound; (b) you are not a party to, or bound by, any agreement, understanding,
covenant, policy, other arrangement, or fiduciary obligation, that would affect
or limit your ability to provide services to, or to carry out your
responsibilities with Applied, including without limitation any noncompetition,
nonsolicitation, employment, consulting, or other agreement; and (c) you have
not retained, nor will you use in connection with your employment with Applied,
any proprietary or confidential information of any previous employer or other
person or entity.


13. Other Conditions. This offer is contingent on Applied receiving (a) reports
satisfactory to Applied regarding executive background and credit checks
conducted on you and your submission to Applied's standard pre-hire drug test
(which we will arrange to be taken at a facility near your home), and (b) your
completed officer questionnaire satisfactory to Applied.




--------------------------------------------------------------------------------






14.
Miscellaneous. This offer letter shall be construed in accordance with the laws
of the State of Ohio. Except as expressly provided herein, your employment shall
be subject to all employment policies and procedures applicable to Applied
associates generally. As with the other Applied officers, you will not have an
employment agreement assuring continued employment. Officers serve at the will
of the Board of Directors.



Carl, we are very excited about the contribution you can make to the company. We
have exciting times ahead and a significant number of opportunities for success.
In addition, I feel there are plenty of opportunities that will continue to
challenge you in the years ahead. You have a great background that makes you
well suited for this position at this important time in the company's history.


Please acknowledge your acceptance of our offer and your agreement to the
matters set forth in this letter by signing and returning the enclosed extra
copy of this letter. If you have any questions, please call me.




 
Cordially,
 
 
 
 
 
/s/ Neil A. Schrimsher
 
Chief Executive Officer
Enclosure
 
 
 
I acknowledge, accept, and agree to this offer to commence employment.
 
 
 
Date: 6/27/2013
/s/ Carl E. Will
 
Carl E. Will
 
 





